Citation Nr: 0323649	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  92-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for hepatitis-C.

6.  Entitlement to non-service connected pension benefits.





REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1990 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and in September 2001 and October 2002 by the RO in 
Montgomery, Alabama.

The Board notes that a rating decision in March 1988 denied 
entitlement to service connection for residuals of a right 
knee injury and a decision of the Board in December 1998 
found that new and material evidence had not been received to 
reopen the claim.  Those decisions are final.  See 
38 U.S.C.A. §§ 7104(b), 7105 (West 2002).  Since December 
1998, the veteran has submitted additional evidence in an 
attempt to reopen his claim for service connection for a 
right knee disorder.  The RO found that the additional 
evidence was not new and material, and the current appeal on 
that issue ensued.

In March 1993, December 1998, and March 2001, the Board 
remanded the issue of entitlement to service connection for 
PTSD to the RO.  The case was most recently returned to the 
Board in August 2003.

The issue of entitlement to non-service connected pension 
benefits is the subject of the remand portion of this 
decision. 


FINDINGS OF FACT

1.  A decision of the Board in December 1998 found that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for residuals of a right 
knee disorder.

2.  Evidence concerning the veteran's right knee added to the 
record since December 1998 is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for arthritis of the right knee.

3.  There is no diagnosis of a current disability of the left 
knee.

4.  There is no competent medical evidence relating a current 
disorder of the lumbar spine to the veteran's active service.

5.  There is no credible supporting evidence that the 
veteran's claimed stressors occurred during his active 
service.

6.  There is no competent medical evidence that hepatitis-C 
was proximately caused by VA medical or surgical treatment or 
hospitalization.




CONCLUSIONS OF LAW

1.  A decision of the Board in December 1998, finding that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for residuals of a 
right knee injury, is final.  38 U.S.C.A. § 7104(b) (West 
2002).

2.  Evidence received since December 1998 is not new and 
material, and a claim of entitlement to service connection 
for arthritis of the right knee is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (20010.

3.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

5.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2002).

6.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for hepatitis-C is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  

The RO notified the veteran of the requirements in law to 
establish entitlement to the benefits which the veteran is 
seeking.  With regard to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for arthritis of the right 
knee, in a May 2003 letter, the RO notified the veteran that 
he should identify providers of medical treatment for his 
right knee complaints and authorize non-VA providers to 
release information to VA.  In a July 2003 letter, the RO 
notified the veteran that he should submit additional 
evidence which was material to his claim for service 
connection for arthritis of the right knee, that is, evidence 
which related to an unestablished fact necessary to 
substantiate his claim.  (The Board notes that the Board 
decision of December 1998 notified the veteran that there was 
no medical evidence relating a post-service right knee 
disorder to an injury during active service.)  The RO's July 
2003 letter notified the veteran specifically that he should 
submit treatment records from the Hollowell Chiropractor 
Clinic, a health care provider previously identified by him.  
The Board notes that the United States Postal Service had 
returned as undeliverable a letter which the RO sent to the 
Hollowell Chiropractic Clinic at an address provided by the 
veteran.

With regard to the issues of entitlement to service 
connection for a left knee disorder and a lumbar spine 
disorder, in a May 2003 letter, the RO notified the veteran 
that he should identify providers of medical treatment for 
his left knee and lumbar spine complaints and authorize non-
VA providers to release information to VA.  In a July 2003 
letter, the RO notified the veteran that he should submit 
records of his treatment at the Hollowell Chiropractic 
Clinic.

With regard to issue of entitlement to service connection for 
PTSD, a May 2003 Supplemental Statement of the Case notified 
the veteran that his claim had been denied because there was 
no evidence of record which verified that his claimed in-
service stressors had occurred.  In a July 2003 letter, the 
RO notified the veteran that he should submit material 
evidence, that is, evidence which related to an unestablished 
fact necessary to substantiate his claim for service 
connection for PTSD. 

With regard to the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for hepatitis-C, in a 
Supplemental Statement of the Case of October 2002, the RO 
notified the veteran that his claim was being denied because 
there was no evidence to corroborate his allegation that the 
proximate cause of his hepatitis-C was his being cut by the 
fingernails of another patient while hospitalized at a VA 
Medical Center.  In a July 2003 letter, the RO notified the 
veteran that he should submit material evidence, that is, 
evidence which related to an unestablished fact necessary to 
substantiate his claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis-C.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's appeal.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I. Attempt to Reopen Claim for Service Connection for 
Arthritis of Right Knee

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

At the time of the Board's decision of December 1998, which 
found that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury, the evidence included: the 
veteran's service medical records; reports of ROTC 
examinations; postservice treatment records; a report of a VA 
examination; and statements by the veteran.

The veteran's service medical records contained a treatment 
record in November 1969 which noted his complaint that he had 
injured his right knee while playing football one week 
earlier.  On examination of the right knee, there was no 
effusion, discoloration, or locking.  There was slight 
tenderness over the medial collateral ligament.  The 
impression was a question of a slight tear of a ligament.  An 
Ace bandage was prescribed.  Subsequent service medical 
records were negative for findings as to the right knee.  At 
an examination for separation in February 1971, the veteran's 
lower extremities were evaluated as normal.

In reports of his medical history while he was an ROTC student 
in May 1976 and June 1978, the veteran denied having a trick 
or locked knee.  At ROTC examinations in May 1976 and June 
1978, his lower extremities were evaluated as normal.  

Postservice treatment records dated in 1989 and later noted 
the veteran's complaints of right knee problems.  A VA 
hospital summary in February 1990 noted a diagnosis of 
arthritis of the knees secondary to old trauma.  A VA 
treatment record in August 1991 noted osteoarthritis of the 
knees.  In July 1993, VA X-rays of the knees were negative and 
an examination revealed no objective findings of any 
orthopedic problem.

In his statements prior to the Board's decision of December 
1998, the veteran attributed his arthritis of the right knee 
to a football injury during active service.

The additional evidence concerning the veteran's right knee 
received since December 1998 includes VA treatment and 
examination records and statements by the veteran.

The VA records show that the veteran continues to have 
arthritis of the right knee.  For example, VA X-rays in 
December 2000 showed mild arthritic changes of the right knee.  
These records are not "new" because the evidence of record 
at the time of the Board's December 1998 decision showed that 
the veteran had arthritis of the right knee.

Since December 1998, the veteran has stated that his current 
right knee disorder is related to the injury to the knee noted 
in service in November 1969.  The veteran's additional 
statements in this regard are not new but are rather 
cumulative of statements which he made prior to December 1998.

In sum, none of the evidence received since the most recent 
final disallowance of the veteran's claim in December 1998 is 
new and material, and so the claim for service connection for 
arthritis of the right knee is not reopened.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2001).
    

II. Service Connection for Left Knee and Lumbar Spine 
Disorders

The veteran's service medical records are entirely negative 
for any complaint, findings, or diagnosis of any disorder or 
abnormality of the left knee or spine.  At an examination for 
service separation in February 1971, the veteran's lower 
extremities and spine were evaluated as normal.

As noted above, a VA hospital summary in February 1990 noted 
a diagnosis of arthritis of the knees secondary to old 
trauma.  

VA X-rays of the left knee in December 2000 showed no bone or 
joint abnormality.  VAX-rays of the lumbosacral spine in 
December 2000 showed mild spondylotic changes with normal 
lordosis.  At a VA general medical examination in December 
2000, diagnoses included arthritis of the lumbar spine.  
Examination of the left knee was unremarkable.  No disorder 
of the left knee was diagnosed.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  As there is no diagnosis of a current disorder of 
the left knee, entitlement to service connection for a left 
knee disorder is not established.  

There is no competent medical evidence of record linking a 
current disorder of the lumbar spine to any incident or 
manifestation during the veteran's active service.  Although 
the veteran has attributed his current lumbar spine disorder 
to his active service, as a layman, he is not qualified to 
offer an opinion on a question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board, therefore, finds that the preponderance of the 
credible evidence of record is against the claim of 
entitlement to service connection for a lumbar spine 
disorder.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


III. Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred,. 38 C.F.R. § 3.304(f) (2002).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2002). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

In the instant case, several psychologists and physicians who 
have evaluated the veteran in postservice years have 
diagnosed him with PTSD.  However, a diagnosis of PTSD is 
only one requirement for service connection for PTSD and, as 
discussed below, another requirement for service connection 
for PTSD has not been met.  

The Board notes that the veteran served on active duty during 
the Vietnam era but it is not in dispute that he did not 
serve and was never present in the Republic of Vietnam.  The 
veteran's DA Form 20, Army personnel records, shows that he 
served in the Republic of Korea from August 1970 to February 
1971.  The veteran submitted a copy of Army Special Orders 
showing that he and other service members were authorized 
hostile fire pay for duty of entering a hostile fire zone 
from October through December 1970.  The veteran has stated 
that he was stationed near the Korean demilitarized zone 
(DMZ) and that the North Korean enemy forces fired upon US 
forces during times when he was nearby.  However, in April 
1999, the United States Armed Services Center for Research of 
Unit Records (CRUR) reported that Department of Defense 
Instruction DoD 1340.9, "Special Pay for Duty Subject to 
Hostile Fire or Imminent Danger, April 10, 1992" provides 
that a service member in a designated area gets the 
entitlement whether he is actually fired upon or not.  The 
Board, therefore, finds that the veteran's Special Orders 
from October through December 1970 show only that he was 
present in a hostile fire area and not that he engaged in 
combat with the enemy in Korea.  See VAOPGCPREC 12-99.  

The veteran's DD Form 214 does not show that he received any 
combat awards or citations, and his DA Form 20 likewise does 
not contain any indication that he participated in combat 
with the enemy in Korea from August 1970 to February 1971.  
The veteran has not submitted any evidence showing that he 
ever engaged in 
combat with the enemy in Korea.  The Board, therefore, finds 
that the veteran did not engage in combat with an enemy 
during active service and so, in his case, service connection 
for PTSD would require credible supporting evidence that a 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).

In written statements and in personal hearing testimony, the 
veteran has stated that, in Korea, he was present in areas 
which were posted as land mine areas and that he was also 
present in areas which had land mines but which were not 
posted.  He has not submitted any supporting evidence for 
these statements.  In a statement received in July 1996, he 
stated, "I saw buddies killed in Korea."  In response to a 
request by the RO for specific information concerning this 
allegation, in a statement received in July 1997, the veteran 
said that a friend of his named [redacted] was killed, to his 
recollection, during the last week of January 1971.  However, 
in February 1998, the CRUR reported that available US Army 
Korean casualty data did not list an individual with the last 
name Santiago during 1970/1971.  The veteran's assertion that 
he witnessed or heard about the death of a friend in Korea 
during his active service was not verified by official 
sources, and the veteran has not submitted any supporting 
evidence for that allegation.

With regard to other claimed stressors, in a statement 
received in January 1992, the veteran stated, "I suffer from 
PTSD due to my being exposed to mine fields, long marches, 
field exercises, cold weather, rain and being frost bitten, 
speaker propaganda, primitive living conditions, artillery 
shelling, radio communications, enemy fire and racial 
disturbances."  

At a personal hearing before a decision review officer in 
February 2003, the veteran testified that he had the 
following stressful experiences in Korea from August 1970 to 
February 1971: being exposed to cold weather; being present 
in unposted areas which had land mines; hearing music played 
by North Korean forces from across the DMZ; working with 
Claymore mines; and seeing one soldier stab another soldier 
in a night club. 

The veteran filed his claim of entitlement to service 
connection for PTSD in April 1990, over 13 years ago.  Since 
April 1990, the veteran has not submitted any supporting 
evidence, such as statements by fellow service members, to 
corroborate any of his claimed in-service stressors.  Nor has 
he identified any existing evidence which might support his 
account of his alleged stressors and requested assistance 
from VA in obtaining such evidence.  The Board must, 
therefore, find that there is absolutely no credible 
supporting evidence that the veteran's claimed stressors 
occurred.  As credible supporting evidence is one of the 
requirements for service connection for PTSD in this case and 
there is no such evidence of record, entitlement to service 
connection for PTSD must be denied.  See 38 C.F.R. § 3.304(f) 
(2002).

IV. Compensation Under 38 U.S.C.A. § 1151 for Hepatitis-C

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). As the veteran 
filed his claim after October 1, 1997, the amendments to the 
law apply to his case.

VA treatment records show that, in July 1997, while the 
veteran was a resident of a VA domiciliary at a VA Medical 
Center, a laboratory study was positive for hepatitis-C.  The 
veteran was a resident of the domiciliary from May to October 
1997.  In August 2000, diagnostic assessments included 
hepatitis-C.  At a VA examination in December 2000, the 
veteran admitted to past intravenous (IV) drug use.

The veteran has stated that his hepatitis-C may have been 
precipitated when another patient at the VA facility in 1997 
cut him on his hands with his fingernails.  The veteran has 
stated that he was told that the patient in question had a 
contagious disease.

The issue of the etiology of the veteran's hepatitis-C is, 
the Board finds, an issue on which the only probative 
evidence would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002).  As a layman, the veteran is not 
qualified to offer an opinion on the medical issue of the 
likely etiology of his hepatitis-C.  See Espiritu, supra.   
There is no competent evidence that the veteran's hepatitis-C 
is in any way related to a claimed incident in which another 
patient cut the veteran with fingernails.  The Board takes 
judicial notice of the fact that IV drug use is a known risk 
factor for hepatitis-C.  The Board finds that the 
preponderance of the credible evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
hepatitis-C, and so entitlement to that benefit is not 
established.   
   

V. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for PTSD, to 
service connection for disorders of the left knee and lumbar 
spine, and to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis-C, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 
     

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for arthritis of 
the right knee, the appeal on that issue is denied.

Service connection for a left knee disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for PTSD is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for hepatitis-C is denied.


REMAND

The Board notes that a rating decision in September 2001 
denied the veteran's claims of entitlement to non-service 
connected pension benefits.  In September 2001, the veteran 
filed a timely notice of disagreement with that 
determination.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
the issue of entitlement to non-service connected pension 
benefits.  See 38 C.F.R. § 19.26 (2002).  Although the Board 
in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has held that the proper course of 
action is to remand the matter to the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to non-service 
connected pension benefits is hereby REMANDED for the 
following actions:

Appropriate action, including issuance of 
a statement of the case, should be taken 
on the appeal initiated by the veteran 
from the rating decision which addressed 
entitlement to non-service connected 
pension benefits.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).


The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



